Proceeding pursuant to CPLR article 78 to review two determinations of the respondent commissioner, one as to each petitioner, both dated January 15, 1976, which, after a hearing, found the respective petitioners guilty of certain charges of misconduct and, inter alia, suspended petitioner Accomando from duty without pay for 10 days, and suspended *697petitioner Zablocki from duty without pay for 20 days. Determinations confirmed and proceeding dismissed, on the merits, with $50 costs and disbursements. In our opinion, there was substantial evidence adduced at the departmental hearing to support the commissioner’s determinations (see Matter of Orza v Kelley, 53 AD2d 671). The penalty imposed upon each petitioner was not such as should be disturbed by this court (see Matter of Pell v Board of Educ., 34 NY2d 222; cf. Matter of Orza v Kelley, supra). Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.